      Case 4:20-cv-00229-DPM Document 4 Filed 06/23/20 Page 1 of 2



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

DEMETRIUS FLOWERS                                           PLAINTIFF

v.                      No: 4:20-cv-229-DPM

TIM RYALS, Sheriff; KEVIN NEAL,
Lieutenant; RUSTY PAGE, Sergeant;
ROBERT DOYAL, Corporal;
and REED MILLER, Captain,
Faulkner County Jail                                     DEFENDANTS

                                ORDER
     1. The Court withdraws the reference.
     2. Flowers hasn't paid the filing and administrative fees in this
case. And a motion to proceed in forma pauperis would be futile because
he is a three-striker. Before filing this lawsuit, he'd had at least two
cases dismissed for failing to state a claim and a third dismissed as
frivolous. E.g., Flowers v. Fogleman, No. 3:07-cv-167-JMM; Flowers v.
Kasomen, No. 3:08-cv-65-JLH; and Flowers v. Wilson, No. 4:08-cv-373-
BRW. Further, nothing in Flowers' s complaint or amended complaint
suggests he's currently in imminent danger of serious physical injury.
Doc. 1 & 3;   28 U.S.C. § 1915(g). His complaint will therefore be
dismissed without prejudice. If Flowers wants to pursue this case, then
he must pay the $400 filing and administrative fees and file a motion to
reopen by 23 July 2020. An in forma pauperis appeal from this Order and
         Case 4:20-cv-00229-DPM Document 4 Filed 06/23/20 Page 2 of 2



accompanying Judgment would not be taken in good faith. 28 U.S.C.
§   1915(a)(3).
       So Ordered.


                                           D .P. Marshall Jr.
                                           United States District Judge




                                     -2-
